Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 4/19/2022.  Claim 1 is amended; and claims 2-5, and 9 are cancelled.  Accordingly, claims 1, 6-8 and 10-11 are currently pending in the application.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
The present claims are directed to a cement additive composition comprising polycarboxylic acid-based copolymer comprising polyalkylene glycol ether based repeating unit represented by formula: 
    PNG
    media_image1.png
    100
    554
    media_image1.png
    Greyscale
 wherein n1 to n4 are the same or different and each is independently an integer of from 0 to 100, n1+n2+n3+n3 = 50 to 100 and R25 is C1 to C4 alkyl in amounts of 50 to 150 parts by weight, (meth)acrylic acid-based repeating unit in amounts of 20 to 40 parts by weight, and ethylene glycol di(meth)acrylate-based crosslinking agent in an amount of 0.05 to 0.3 parts by weight, respectively, based on 100 parts by weight of alkoxypolyalkylene glycol (meth)acrylic acid ester-based repeating unit represented by formula: 
    PNG
    media_image2.png
    119
    539
    media_image2.png
    Greyscale
 wherein m1 to m4 are the same or different and each is independently an integer of from 0 to 100, m1+m2+m3+m3 = 50 to 100 and R15 is hydrogen or  C1 to C4 alkyl.
The cited prior art of record does not teach cement additive composition comprising polycarboxylic acid-based copolymer including a combination of polyalkylene glycol ether based repeating unit wherein n1+n2+n3+n3 = 50 to 100 and alkoxypolyalkylene glycol (meth)acrylic acid ester-based repeating unit wherein m1+m2+m3+m3 = 50 to 100 in presently claimed amounts.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764